 CROWN BEER DISTRIBUTORSCrown Beer Distributors,Inc.andLocal 153, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL-CIOandCraig H. Livingston.Cases 22-CA-15103 and 22-CA-15224September 15, 1989DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn August 26, 1988, Administrative Law JudgeJoel P. Biblowitz issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions anda supporting brief. The Respondent also filed abrief in answer to the General Counsel's cross-ex-ceptions, and the General Counsel filed a brief inanswer to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions, 2 as modified, and to adopt the recom-mended Order as modified and set forth in fullbelow.iTheRespondent has excepted to some of the judge's credibility find-ingsTheBoard's established policy is notto overrulean administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cir.1951).We have carefullyexamined the record and find no basis for reversingthe findingsThe Respondentalso excepts to the judge's findings that the three non-struck employers,who together with theRespondent were members ofan employer association,locked outtheir employeesinmid-April 1987;that the Respondent discontinuedits deliverysystem dueto the difficultyof maintaining it, and that association negotiator Francis Heston informedthose present at the June 15, 1987 negotiation session that the lockoutwould end on June 22.The recordshows that the lockout began May 1,1987, and there is no evidence indicatingwhy theRespondent discontin-ued its deliveries,or that Heston made the above statement at the June 15meeting.These corrections,however,have no effect on the outcome ofthe decision8 TheRespondent contends that the judge found that it unlawfully"refus[ed]to grant full reinstatement to strikers"and that this issue wasneither alleged in the complaint nor litigated at the hearing.We note thatthe judge found that the Respondent violated Sec 8(a)(1) and(3) by of-fering returning strikers reinstatement only as casuals and by refusing toreinstate them except as casual employees.We furtherfind that althoughthismatter was not alleged as such in the complaint,it is closely relatedto the complaint allegation that the Respondent failed to reinstate the re-turning strikers to their former positionsMoreover,on our review of therecord, we find that the natureof theRespondent's offers of reinstate-ment was fully litigated and that the Respondent was given afull oppor-tunity to present evidence on and to cross-examine witnesses regardingthis issue.In light of all the above, we find no merit to the Respondent'sargument that any variance between the complaint allegations and thejudge's findings precludes our finding of a violation here See,e g.,Chel-sea Laboratories,282 NLRB500 (1986),enfd 825 F 2d 680 (2d Cir 1987)We shall amend the judge'sConclusionsof Law to conform to thejudge's findings and to the recommended Order541The judge found, and we agree, that the Re-spondent violated Section 8(a)(1) and (3) of the Actby offering former strikers reinstatement only ascasual employees, in effect depriving them of therights and protections to which they were entitledas regular employees. In fashioning a remedy, thejudge recommended, inter alia, that the Respondentbe ordered to offer the 22 discriminatees immediatereinstatement as regular employees. The Respond-ent excepts, inter alia, to this recommendation, con-tending that such a remedy is inappropriate giventhe judge's finding that the replacements hired be-tween April 6 and June 22, 1987,3 were permanentand that a number of the former strikers had beenpermanently replaced, and given the absence ofevidence showing that there were vacancies for all22 former strikers.We find merit to the Respond-ent's exceptions.The record shows that in March 1987, prior totheApril 1 strike, the Respondent had approxi-mately 41 drivers and warehousemen. BetweenApril 6 and June 22, the date of the unconditionaloffer to return, a number of former strikers re-turned to work. In addition, during that time, theRespondent hired a number of new employees.Thus, by the conclusion of the strike, the Respond-ent employed approximately 61 drivers and ware-housemen. On June 29 and 30, the Respondent of-fered reinstatement to two former strikers, Scar-pino and Miller. Further, from late August throughSeptember 1987, the Respondent made offers of re-instatement to at least 15 employees based, by itsown admission, on 5 vacancies at that time. Thereisno record evidence regarding additional vacan-cies or offers of employment.Although the judge found it unnecessary to de-termine whether all strikers had been permanentlyreplaced, he nonetheless found that at least somehad been replaced. He further found that all re-placements hired between April and June 22, 1987,were permanent employees. As the number of em-ployees in the Respondent's employ by June 22,1987, clearly exceeded the number of its employeesinMarch 1987, we find it reasonable to infer thatthere were no vacancies for returning strikers as ofJune 22. We also find, however, that the Respond-ent's offers of reinstatement to two former strikers(Miller and Scarpino) on June 29 and 30, togetherwith its admission regarding five additional vacan-cies,show that by September 1987 there were atleast seven vacancies for which former strikersshould have been offered full reinstatement.4 Ac-3All dates are in 1987 unless otherwise indicated4We shall leave to the compliance stage the determination of when ad-ditional vacancies for regular employees became available since June 22,1987.296 NLRB No. 78 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcordingly,we shall modify the judge's recommend-ed remedy and Order to provide for reinstatementto vacancies that became available after June 22,1987, and to provide for a preferential hiring listfor the remaining strikers.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law3."3. TheRespondent violated Section 8(a)(1) and(3) of the Actby offering to reinstate the returningstrikers only as casual employees,without accumu-lated benefits or seniority."AMENDED REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We have found that the Respondent violatedSection 8(a)(1) and(3) of the Actby offering rein-statement to former strikers only as casual employ-ees.To remedy this violation,we shall order theRespondent to offer immediate reinstatement asregular employees,without prejudice to their se-niority or any other rights and privileges, to allstrikers for whom vacancies became available afterJune 22,1987, discharging,if necessary,any per-sons hired as permanent employees to performdrivers'orwarehousemen'swork after June 22,1987.Those former strikers for whom no positions areimmediately available shall be placed on a prefer-ential hiring list in accordance with their seniorityor other nondiscriminatory criteria and they shallbe reinstated before any other persons are hired, oron the departure of their permanent replacements.Those former strikers entitled to immediate rein-statement shall be made whole for any loss of earn-ings or benefits caused by the Respondent's unlaw-ful conduct.In addition,because employees Scar-pino and Miller accepted employment with the Re-spondent initially in casual status, they will addi-tionally be made whole for any loss of earnings orbenefits suffered by being reinstated as casual,rather than regular,employees during this period.Backpay shall be computed in accordance with theformula set forthinF.W.WoolworthCo.,90NLRB 289(1950),with interest to be computed inthe manner prescribed inNew Horizonsfor the Re-tarded,283 NLRB1173 (1987).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set forth in full below andorders that the Respondent,Crown Beer Distribu-tors,Inc.,Wall Township,New Jersey,its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Refusing to reemploy recalled economicstrikers except as new employees and refusing tocredit them with their accrued seniority.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of any of the rights guaranteed them by Sec-tion 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer the following employees reinstatementto their former jobs or, if those jobs no longerexist,to substantially equivalent positions, withoutprejudice to their seniority or any other rights andprivileges,to the extent vacancies have becomeavailable since June 22,1987, discharging,if neces-sary, any persons hired to perform work as driversand warehousemen since that date.Frederick BakerDavid MillerRichard BertoncinPeter NovakKenneth Damurjian James ParnellGeorge DelpMark FuriatoKirk GardnerWilliamGreenwoodFredric T. HandMark KlotzScott LairdThomas McNamaraJoseph ScarpinoJoseph Scarpino, Jr.Joel ScholtzMichael SoftcheckScott ThomsonRobert WademanJames WhiteJames Yukka(b)Make these employees whole,with interest,for any loss of earnings and other benefits sufferedas a result of the discrimination against them, in themanner set forth in the"Amended Remedy" sec-tion of this decision.(c) Reimburse Joseph Scarpino and David Millerfor any additional loss of earnings and other bene-fits suffered by reason of being reinstated as casual,rather than regular, employees.(d) Place the remaining former strikers on a pref-erential hiring list in accordance with their seniori-ty or other nondiscriminatory criteria, and offerthem reinstatement before any other persons arehired,or on the departure of their permanent re-placements.(e)Preserve and, on request,make available tothe Board or its agents,for examination and copy-ing, all payroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze the CROWN BEER DISTRIBUTORSamount of backpay due under the terms of thisOrder.(f)Post at its Wall Township, New Jersey facili-ty copies of the attached notice marked "Appen-dix."5 Copies of the notice, on forms provided bythe Regional Director for Region 22, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receiptand maintainedfor 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(g)Notify theRegionalDirector in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.a If this Order is enforcedby a judgmentof a UnitedStates court ofappeals,the words in the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board "Kirk GardnerWilliamGreenwoodFredric T. HandMark KlotzScott LairdThomas McNamaraJoel ScholtzMichael SoftcheckScott ThomsonRobert WademanJames WhiteJames Yukka543WE WILLplace the namesof the remaining em-ployees on a preferential hiring list and offer themreinstatement before any other persons are hired,or on the departure of any permanent strike re-placements.WE WILL make them whole, with interest, forany loss ofearningsand other benefits suffered as aresult of our failure to offer themreinstatement asregular employees andWE WILL make wholeJoseph Scarpino and David Miller, with interest,for any loss of earnings and other benefits sufferedby their being reinstatedas casual,rather than reg-ular, employees.CROWNBEER DISTRIBUTORS, INC.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to reemploy recalled eco-nomic strikers except as new employees and WEWILL NOT refuse to credit them with seniority fortheir prior service.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you in Section 7 ofthe Act.WE WILL offer the following employees rein-statement to their former jobs or, if those positionsno longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or anyother rights and privileges previously enjoyed, tothe extent these positions are available, discharging,if necessary,any persons hired as permanent em-ployeessinceJune 22, 1987, to perform the workof drivers and warehousemen.Frederick BakerDavid MillerRichard BertoncinPeter NovakKenneth Damurjian James ParnellGeorge DelpJoseph ScarpinoMark FuriatoJoseph Scarpino, Jr.Mitchell A. Schley, Esq.,for the General Counsel.Irving L.Hurwitz,Esq. (Carpenter, Bennett & Morrissey),for the Respondent.Edward A. Cohen, Esq. (Schneider, Cohen, Solomon, Leder& Montalbano),for the Charging Party.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOWITZ, Administrative Law Judge. Thiscasewas heard by me on April 19, 21, 22, 27, and 28,1988, in Newark, New Jersey. The consolidated com-plaint herein, which issued on December 30, 1987,1 wasbasedon an unfairlabor practice charge filed on June 24by Local 153,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO (the Union),and an unfairlabor practicecharge filed on September 1 by Craig Livingston. Theconsolidated complaint alleges that Crown Beer Distrib-utors, Inc. (Respondent) violated Section8(a)(1) and (3)of the Act, since on or about June 21, by failing and re-fusing toreinstate22 named strikers despite the fact thattheymade an unconditionaloffer to return to work.On the entire record,includingmy observation of thewitnesses,and the briefs received, I make the following2FINDINGS OF FACT1. JURISDICTIONAND LABOR ORGANIZATION STATUSTherebeing no dispute,Ifind thatRespondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and(7) of the Act, and that the UnioniUnless indicated otherwise,all dates herein refer to the year 19872 General Counsel'smotion to correct the transcript,dated June 29,1988, was unopposed and is granted. 544DECISIONSOF THE NATIONALLABOR RELATIONS BOARDisa labor organization within the meaning of Section2(5) of the Act.11.THE FACTSRespondent is a memberof theMonmouth and OceanCountyBeer Distributors Association(the Association),which negotiates with the Union on behalf of Respond-ent and its three other members. A collective-bargainingagreement effectiveApril 1,1984, throughMarch 31covered the drivers,warehousemen,and helpers em-ployed by Respondent. Under article 2.1 of the agree-ment there are three distinct categories of employees:regular, extra,and casual.Whena new employee is hiredhe is a casual employee for the first 6 months of his em-ployment with Respondent;this is similar to what otheragreements would refer to as a probationary employeewith few benefits other than a basic wage;additionally,theymay be laid off at the discretion of Respondent.After being employed by Respondent for 6 months ofcontinuous employment the employee becomes an extrawitha resulting wage increase.There are two methodsof becoming a regular employee of Respondent with itsresulting protections and benefits:being employed for 1year by Respondent (without more than a specifiednumber of absences)or pursuant to the first sentence inarticle 2.1of the agreement:Regular employees are those employees listed onthe regular employee list at the Company as ofMarch 31, 1984.Thislistshallbe initialed eachMarch 31st by the Company and the Union.Negotiations for a new agreement commenced onMarch 4; the principal negotiator on behalf of the Asso-ciationwas Francis Heston and for the Union,MichaelMarkowitz and HenryTchorzewski,union president.There were four or five negotiating sessions prior toMarch 31; as of the March 31 meeting no new agreementhad been reached by the parties.At that meeting Tchor-zewski told those present that the Union was going tostrikeRespondent at midnight;Heston said that if theUnionstruck Respondent,itwas Respondent's intent topermanently replace the strikers.A strike of Respondentbegan April 13 at Respondent'spremises;in about themiddle of April the three other Association memberslocked out the Union'smembers.Between April 2 andJune 15 there were approximately nine negotiating ses-sions; at each of these sessions Heston told the union ne-gotiator(initiallyTchorzewski,then, commencing onMay 21,Markowitz) that Respondent was permanentlyreplacing its striking workers.Beginning with the May8 By letter dated April 1 to its employees Respondent stated, inter alia:"We want you to know that we intend to continue our operations inorder to meet customer demands This will be done with the help of oursupervisors and by hiring permanent replacements for our striking em-ployees."By letter dated April 11. Respondent wrote its employees:We previously advised you that the Company planned to continueoperations to meet our customers' needs by,among other thingshiringpermanent replacements.Since our last letter to you, anumber of new employees have been hired for pemanent[sic] jobs toreplace strikersfor those of you who are permanently replaced,you will be placed on a preferential hiring list for any future vacan-cy that might open up for which you are qualified.21meeting Markowitz asked how many of the workershad been replaced and Heston told him that he didn'tknow.In late April the union membershipvotedagainstratifying a tentative agreement reached by the parties.Another tentative agreement was reached by the partiesat a meeting on June 10; at that time Markowitz toldHeston that the Union's bargaining committee wouldrecommend that the membership accept the contract.Shortly thereafter Markowitz called Heston and told himthat the contract had been overwhelmingly rejected bythe membership.Respondent and the other three Asso-ciation members then decided that beginning on June 22,they would resume deliveries4 to their customers and atthe next negotiation session on June 15, Heston toldthose present that effective June 22 the lockout at thethree employers' premises would end, and the four Asso-ciation members would resume making deliveries to theircustomers.On Sunday morning,June 21,Respondent'semployees ratified the contract that they had rejected 10days earlier.That morning Tchorzewski called Hestonand told him that the employees ratified the agreementso they have a contract and the strike was over; he toldHeston that he instructed his members to report forwork the following morning.Heston answered"that'sfine" or "it was the right thing to do."On June 22, about 6:30 a.m., Joseph Scarpino, theunion shop steward at the facility,and almost all the re-maining strikers,5went to the facility. Scarpino testifiedthat he met Richard Koenig, Respondent'smanager ofcorporate affairs, in the parking lot. Koenig asked whattheywanted and Scarpino told Koenig that the member-ship had ratified the contract and that Tchorzewski hadtoldHeston of the ratification and that Heston said themen should return to work and they were ready toreturn to work.6Koenig said that he was not aware ofany of that, and that he had no work for them. Two ofthe strikers asked if they had been permanently replacedand Koenig said they had. Scarpino asked him to supplythem with letters to that effect.Scarpino then asked ifthey had been replaced and Koenig said: "Yes, some ofyou have been replaced,"and that they would be put ona preferential hiring list and that they would be recalledas casuals.The following day Scarpino went to the facil-ity and picked up identical letters addressed to each ofthe returning strikers.' The letter said that they had been4 During April,Respondent used managers,administrators, and any-body else capable of doing so to drive the trucks making deliveries. Dueto the difficulty of maintaining this delivery system, commencing on orabout May I Respondent discontinued its delivery system and instituted asystem whereby its customers came to Respondent's facility to pick uptheir orders. Deliveries resumed June 225 Scarpino testified that he went with the remainder of the strikers"just about all of them."He believed that all the alleged discriminateeslisted in the complaint were with him, except,"if anyone was missing itwas maybe one man"Striking union member James Parnell(listed in thecomplaint)testified that he did not go to the facility on the morning ofJune 22 because he did not know that the strike had ended.6One of the individuals present with Scarpino was Robert Giles, whowas originally listed in the complaint as one of the discriminatees whomRespondent refused to reinstate.At the commencement of the hearing,General Counsel moved that Giles' name be withdrawn and this motionwas granted.Apparently,Respondent fired Giles before the strike began.4There are 22 discriminatees alleged in the complaint.For some unex-plained reason there was a 23d letter to a Patrick Fallon. CROWN BEER DISTRIBUTORSpermanently replaced andtheywould beplaced on apreferential hiring list. ScottThompson, a member of theUnion whoparticipated in thestrike throughits conclu-sion, testifiedthat although he arrived at the facility onJune22 beforethe time set, when he got there he sawthat a discussion was taking place between Koenig andthe drivers.At that time, one ofthe drivers askedKoenig iftheyhad all been replaced:"Mr. Koenig'sreplywas that some of us have been replaced."A driverthen askedKoenig which of them hadbeen replaced andhe said that,at that time,he did not know, but theywouldsoon be receiving a letter in that regard.StrikerBillGreenwoodtestifiedthat he was a member of thegroup that cameto the facility earlyin the morning onJune22;Koenig askedif he couldhelp them and Scar-pino said thatthey ratified the contractand wanted toreturnofwork.Koenig saidthat he had notbeen in-formed that they had ratifiedthe contract and he wasnot expecting them.Koenig then saidthat they had allbeen permanently replaced,"and after some discussion,he contradictedhimself and said,someof you have beenreplaced buthe doesn'tknow the exactnumber yet." Healso told the strikersthat they would beput ona prefer-ential hiringlist for future jobs.Koenigtestified that onthe morningof June 22 Scar-pino andabout 20 otherstrikers came to thefacility;Scarpinosaid that they were there to return to work.Koenig saidthat he did not have any jobsavailable, thattheyhad been permanentlyreplaced and would beplaced on a preferential hiring list.Somebody asked thatitbe putinwriting,which Respondentdid in a lettersentto each of the strikers.He testifiedthathe nevertold anyone they only some of them hadbeenreplaced.The GeneralCounsel introduced into evidence a newspa-per articlein the June 23 edition of the Asbury ParkPress, stating as follows:Although he did not know how many, CrownspokesmanRichardD.Koenig saidsome of thedrivershad been permanentlyreplaced.He said theunion workerswho had been replaced would be puton a preferential hiring list,and whenjobs openedup for which theywerequalified, they would becalled back.Koenig testified that during the strike he spoke to report-ers about the situation.On either June 21 or 22, he nevertold anyone that some of the strikers had been replaced,although he did say that to reporters prior to the middleof June.James Parnell,who participated in the strike for its du-ration,testified that about a week before the strike's con-clusion he went to the facility to speak to Paul Long-street,Respondent's assistant warehouse manager. Long-street called him into his office and Parnell asked him ifhe had been replaced,"because if I was replaced, I needit in writing because I wanted to go on with my life."Longstreet walked out of his office and returned withSteve Etting,Respondent'swarehouse manager. Parnellasked him if he was replaced."Steve,if I'm replaced, Ihave to have it in writing. . .thisway I can forget allthis and go to work and I got to go on with my life."545Etting asked Parnelltowait a fewminuteswhile hewent upfront (where Respondent'smainoffices are lo-cated).About 15 minuteslaterEtting returnedand said:"As of right now, nobody'sbeen replaced.Until thiscontract dispute is resolved,nobody'sbeingreplaced."On March31 Respondent employed32 regular driversand 5 regular warehousemen.On April 1 every one ofthese regular employeesjoined thestrike.From April 6through June20, 17 of thesestrikers crossedthe Union'spicket line and returnedto work; 13 of thesewere regu-lar employees and whenthey crossed the picketline andreturnedtowork, they returnedas regular employees.All these employees who returned prior to June 22 weretold that theirpositions(whether driver orwarehouse-men) were permanent.The 22alleged discriminatees inthismatter are the regular employeeswho did not at-tempt to return to Respondent's employ until June 22, atwhich time they were told that theyhad been perma-nently replaced and would be placed on a preferentialhiring list andthereafterwould bereemployedas casualrather than regular employees.On June29 and30 Scarpinoand striker David Millerwere reinstated as casualemployees; shortly thereafterMiller told Koenigthat he did notwant to be reinstatedas a casualemployee, that he felt that he deserved to bereinstated as a regularemployee.WhenRespondent re-fusedthis request Miller ceased his employmentwith Re-spondent.Scarpino maintained his employmentwith Re-spondent and, at the time of the hearing herein, was anextra employee.Beginning on July 1 Respondent wroteto,and called,15 formerstrikers informing them ofavailable positions.A large number ofthese individualswroteto Respondent sayingthat they felt that they wereentitled tobe reinstated as regular employees and wouldnot return as casuals. Since the last of Respondent's let-tersreferred to above,dated September 8, Respondenthas madeno further offers ofreinstatementto the strik-ers.Betweenthe fall of 1986and March, Respondent main-tained astaff of about 41 driversand warehousemen. Atthe conclusionof the strike,on June22, it employed 61employees in those classifications;Respondent allegesthat theywere all permanent employees.In addition, itemployedthreetemporarysummeremployees.ByAugust 31 thisnumberhad dwindled to 31 drivers, 4warehousemen,and 5temporary drivers, who were com-pleting somework.When LongstreetleftRespondent'semploy in February1988,Respondent employed about33 driversand 4 warehousemen.Respondent allegesthat (with minor exceptions) all theemployees it hired betweenApril 1 and June 22 werehiredas permanent replacements for the strikers, andwere so informed.Koenig testifiedthatwhen the strikebegan Respondent'spresidenttold him to start hiringpeopleto replace the striking employees.At thistime, hemet with Longstreetand Etting and told themthat Re-spondent was goingto hire employeesto permanently re-placethe drivers and theywere to tell the applicants thattheywere being hired for a permanent position to re-place the strikersand they would not belet gowhen thestrike ended.He personallyinterviewed and hired four 546DECISIONS OF THENATIONALLABOR RELATIONS BOARDmen;8 he told each whatthe jobinvolved,and that Re-spondent was hiring to replace their striking workers.That theywere being hired for permanent positions withRespondent and would not be let gowhen the strikeended.Theyacceptedthe jobs.In addition Respondentemployed a number of employees in administrative non-unit positionswho expressed an interest in becomingdrivers for Respondent. On about June 8 Koenig metwith fourof these employees9 who told him that theywanted to be employed as drivers; Koenig told them thatthe jobs would be permanent and they would be replac-ing drivers.Whenthe drivers returned they would notbe replaced,but,onthe otherhand,they could notchoose to return to their former positions if they becamedrivers.About aweek later each said that he wanted tobecome a driver, and all four did so.Koenig testified fur-ther that during May and June(until June 22) he had anumber of meetingswithemployees(bothindividuallyand in groups).They principallysaid thattheyhad heardthat when the strike was over the strikers would returnand they would be out.Koenig said that was not so; theyhad been hired by Respondent as permanent replace-ments for the strikers and would remain, even when thestrikers returned.Longstreet testified that in about early April, Koeniginstructed him to interview people because Respondentwas going to hire permanent drivers and warehousemento replace the striking employees.In that pursuit, Long-street interviewed and hired27 driversand warehouse-men; he told each whatthe jobinvolved and that thedrivers and warehousemen were on strike and that Re-spondent was looking to hire people to permanently re-place them.The datesof these interviews and hires oc-curred betweenMarch28 and June 18, although someemployees who werehiredin about mid-June did not ac-tually begin working for Respondent until June 22 orshortlythereafter.This isbecause although they accept-ed employment with Respondent prior to June 22, theywanted to give notice to their prior employer.When heinterviewed these people he asked them about their priorexperience and whethertheywould have any problemcrossing a picket line. Since Respondent needed employ-ees badly, his question and interview were not as exact-ing as it would have been in a nonstrike situation, butthere were still a few employees whom he interviewedbut did not hire. Koenig testified that,normally Re-spondent checks references for all employees it inter-views for hire.During the strike they checked referencesfor some, but not all, applicants.The reasons were theirurgent need for employees and the fact that they previ-ously knew some of the applicants.Etting testified that in the beginning of April Koenigtold him that Respondent was going to hire permanentdrivers to replace the drivers who were on strike. InApril and May he interviewed three applicants for em-ployment; he told each that Respondent was looking forpermanent drivers to replace their striking drivers, and6 One of these men had worked for Respondent in 1986 in a temporaryposition as a summer employee.At the beginning of the strike these four employees drove the trucks;inMay,when the Respondent ceased deliveries,theyworked in thewarehousethese employees accepted the positions and became em-ployees of Respondent.He also testified that during thestrike,on a few occasions,about 15 or 20 employeesasked him whether they would be replaced when thestrikers returned,and he told them that they would notbe replaced if and when the strikers returned.The agreement between the parties contains a provi-sion regarding the maximum limit for one- and two-mantrucks; it was Respondent'sposition that this provisionwas meantto be used only occasionally by drivers who,for some personal reason,were unable to handle a fullload on a particular day. Beginning in about January,however, all (or most)of Respondent's drivers invokedthis provision.The result of this was that Respondenthad to hire new employees as either drivers or helpers tocomplete its deliveries;these individuals were all hired astemporary employees to work until the dispute was re-solved. Some of these individuals were still employed byRespondenton April 1 whenthe strike began and Re-spondent maintained these individuals in their employ. InaboutMay Respondent offered permanent employmentto eight of these individuals; Koenig testified that hespoke to all but one of these employees and told themthat he was offering them permanent positions of replacethe striking employees.All accepted the offers.Ettingspoke to the other driver and offered him a position as apermanentdriver toreplace the strikingdrivers and heaccepted the offer.One employee,John Dolan,who washired during the slowdown to supplement the workforce, quit Respondent's employ prior to April 1; in JunePaul Rapisardi,Respondent's vice president,asked Dolanif he wanted to return to Respondent's employ and hesaid that he did;Rapisardi then offered Dolan a job as apermanent replacement for the striking drivers andDolan accepted the position; he began working again forRespondent the week ending June 16.On rebuttal, the General Counsel presented four wit-nesseswho were interviewed and hired by Respondentduring the strike. Brian Lukowitz testified that his firstday of employment with Respondent was June 29; hewas interviewed by Longstreet about 10 days earlier.Lukowitz testified that he asked Longstreet about thestarting salary and told him that he could not begin im-mediately,and would have to give his present employer2 weeks' notice.He asked about the permanency of thejob; Longstreet told him"for the summer I could be apermanent employee, but after that,he couldn'treallysay one way or another. He couldn't really guarantee afull time job." Lukowitz then asked if he would stillhave a job when the strikers returned, " and he couldn'tsay that I would definitely still have a job." NeitherLongstreet nor any other official of Respondent told himthat he was being hired as a permanent replacement forthe striking employees. During this interview Longstreetdid not use the words "permanent," "temporary"or "re-placement."On cross-examination,Lukowitzwas askedif itwas his understanding that the job he accepted was apermanent job; he answered: "That was what I hadhoped for." He testified that he left a job that he hadheld for 6 years at a higher salary to accept employment CROWN BEER DISTRIBUTORSwithRespondent.' °During the interview,Longstreettold him that"if everything worked out," after beingemployed by Respondent for 6 months,he would receivea union book and a pay increase.Counsel for Respond-ent showed Lukowitz an affidavit that an associate in hisfirm took from Lukowitz at his place of employment inFebruary 1988. The affidavit states that he was inter-viewed by Longstreet on June 19 and that Longstreettold him that he had a permanent job; that he was hiredas a permanent employee, not contingent on the returnof the strikers.When Lukowitz was asked whether heread this affidavit before he signed it, he testified that itwas taken in the back room of his place of employ-ment-"which was rather inconvenient"-he looked atit,"but I didn't really have time to actually sit down andread it well."Edwin Brandt testified that he had an interview withLongstreet in mid-June; during this interview Longstreetnever said that he was being hired as a permanent re-placement for strikers,but "I'm not sure exactly how itwas worded by Mr.Longstreet.My intentions were thatitwas a permanent position."At the timehe was em-ployed elsewhere at a salary higher than that offered byRespondent;he was looking for a permanent positionand would not have accepted a temporary position withRespondent.During the interview,Longstreet told himthat the first 6 months of employment was a probation-ary period and the foreman would decide whether hewould remain in Respondent's employ.Brandt gave anaffidavit in February 1988 to the same associate of coun-sel for Respondent;itstates,inter alia,thatLongstreet"told me that employees were onstrike,but that I washired for a permanent position at Crown, and that Iwould not be let go when the strikers returned."Brandtbegan working for Respondent on June 19 (to allow fornotice to his prior employer) and remained in Respond-ent's employ for approximately 6 weeks.Matthew Henry testified that he was interviewed byLongstreet on June 12; at the time he was employed by alumberyard at an hourly rate of$6.25 with a lot of over-timework.Henry asked what Respondent paid, andLongstreet said for the first 6 months of employmentthat pay was $40 a day; he did not tell him what the ratewould be subsequent to that time."I asked him if the jobwas temporary or permanent.Paul said he wasn't sure."Longstreet did tell him that after 6 months of employ-ment he would be a permanent driver.He accepted thejob and began working for Respondent on June 29 inorder to give his employer 2 weeks' notice.At the timeof thehearing herein,he was stillemployed byRespond-ent.Richard Lazzaro testified that on June 18 he had aninterview with Etting at the facility(he was unemployedat the time).Etting told him that after the initial 6-monthprobationary period he would receive a small increase inpay. Afterthe second 6-month period he would become"a full time employee,Iwould have benefits, I would bea union member." He testified that during this interviewEtting did not tell him that he had been hired as a per-10 After 3 weeks'employment with Respondent,he left to return towork at his prior employer.547manent replacement for strikers.Lazzaro also gave an af-fidavit to the same associate of counsel for RespondentinFebruary 1988 which he read and signed. It states,inter alia,that at the interview"Etting told me that Ihad a regular position subject to a period when I wascalled a casual.Itwas my understanding that the job waspermanent. ..."Lazzaro began working for Respond-ent on June 22 and ceased his employment with Re-spondent 3 weeks later.The obvious question herein is why Respondent had tohire such a large number of permanent employees be-tween April 1 and June 22, so that by June 22 it em-ployed approximately 64 permanent employees whenprior to the strike,itsnormal complement of permanentemployees was about 40? Every summer prior to 1987, inabout May,Respondent hired between 20 and 40 tempo-rarysummer employees,principallystudentswhoworked from about Memorial Day through Labor Day,which is Respondent's busiest time. Koenig testified thatin 1987 Respondent hired only three individuals as tem-porary summer employees;the other employees werehired as permanent employees to replace the strikers.The General Counsel,alleges that Respondent'sclaimthat these employees are permanent is a subterfuge forthe fact that most or all of these replacement employeeswere really temporary summer help and the fact that somany left Respondent'semploy prior to Labor Dayproves it.Koenig and Longstreet testified to the disparity be-tween Respondent's normal employment complement ofabout 40 permanent unit employees and its alleged com-plement of about 60 during the strike.Koenig testifiedthat one reason for the larger number of unit employeesis that they purposely"overhired," because their experi-ence was that they lose a large number of employeesthrough attrition;employees quit because they can notphysically handle the job or they are fired because theycan not perform it adequately.In addition these werenew inexperienced employees-"they couldn'tdo thework of the people that were there before." Therefore,Respondent had to give these drivers lighter loads or puttwo men on a truck instead of one.Finally, Respondenthad to put more than one driver on some trucks duringthe strike because the pickets were harassing the driverson some routes.Longstreet testified that Respondent em-ployed more employees at that time than usual:"I knewthat it was higher than we usually ran with,but thepeople were less experienced and it really wasn't myplace to question it." Another factor Longstreet testifiedto,was that the replacements did not have the "guid-ance"of the senior drivers, although almost one-half ofthem crossed the line and worked.One aspect of the General Counsel(and ChargingParty's) case herein is that after the strikers made an un-conditional offer to return on June 22,Respondent of-fered to reinstate them as casuals,whereas strikers whoreturned prior to June 22 returned as regular employees.Respondent defends that this action was mandated by itsagreement with the Union.As stated,supra, the agree-ment that expired on March 31 provided for two meth-ods for employees to become regular employees;the first 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas: "Regular employees are those employees listed onthe regular employee list at the Company as of March31, 1984. This list shall be initialed each March 31 by theCompany and the Union." The other method of obtain-ing regular status is,basically, to complete a year of em-ployment with Respondent with minimal breaks in serv-ice.The new contract between the parties, dated June22, states in this regard: "Within ten (10) days followingexecution of this agreement, each distributor shall com-pile and give to the Union an up-to-date list of their reg-ular employees. This list shall be initialed each March31st by the Company and the Union." The alternatemethod, as stated supra, is also set forth.MichaelMarkowitz, the chief negotiator for the Union duringthis period, testified that at the final negotiating sessionon June 10, Heston gave him a draft agreement; this pro-vision was the same as it had been in the prior agreementexcept that the date (March 31) had been crossed out:He said, they wanted to make a change on thatbecause had they given us a seniority list, as of the31st, itwould have been immediately incorrect inthat we were now two and a half months on strike.There were indications that a number of peoplewere-would take retirement. Some others had in-dicated they may not be coming back and there alsomight be some new employees. So, current senioritylistas of March 31, would have been, by its issu-ance immediately, incorrect.Markowitz testified that there was a verybriefdiscussionon this point and the Union agreed that the list of regu-lar employees should be prepared 10 days after the newagreement was executed;therewas no discussion thatthrough this provisionthe Unionwas waiving any rightsof the strikers in returning.Koenig testifiedthat theagreement between the parties in negotiations on thisprovisionwas that regular status would be determinedby thoseemployees who were on the regular seniorityliston the date the new agreement was executed-June22, and since the 22 alleged discriminatees were not onthis seniority list on June22, they werenot regular em-ployees under the new agreement.By letter datedAugust 17, Respondent sent the Union a list of its regu-lar employees as of June 22; it listed 14 employees, 10 ofwhom had been regular employeesas of March 31. Theother four began their employ with Respondent May1984, October 1985, and May 1986.Finally, Respondent defends that this matter should bedeferred to the arbitration procedure under the agree-mentunderCollyerInsulatedWire,192NLRB 837(1971), andUnitedTechnologies,268 NLRB 557 (1983).In this regard on July 1 and 2 Scarpino and Miller filedthree grievances alleging that Respondent paid thembelow their "seniority status after recallto workin viola-tionof Article8.2."Respondent denied all three griev-anceson July 7.By letter dated July 9 to Koenig, theUnioninformed him that it was proceeding to the secondstep with these grievances.By letterdated July 17 to theAmericanArbitrationAssociation(the AAA),the Unionstated:"A dispute has arisen between the parties con-cerning the grievances above noted.Please process thesame for arbitration."In the following paragraph, how-ever, the letter states:"Iwould ask that you defer theissuance of panels for the present time as determinationsare being awaited from the National Labor RelationsBoard with regard to the surrounding issues."By letterto the parties dated February 8, 1988,AAA stated thatthey had received a "communication"from counsel forthe Union"advising that the above entitled matter hasbeen withdrawn from arbitration."The AAArequestedwritten confirmation of this withdrawal from the parties.Counsel for the Union wrote the AAA stating that henever meant to withdraw the Scarpino and Miller mat-ters and by letter dated February26, 1988, the AAA in-formed the parties that the "case remains open, but inabeyance pending further instructions by the parties."Apparently,ithas proceeded no further.The agreementbetween the parties states that if a grievance has notbeen adjusted at step 1 or step 2, either Respondent orthe Union may submit the grievance to arbitration. Re-spondent is willing to arbitrate the matters involvedherein.AnalysisOn June 21 Tchorzewski informed Heston that thecontract had been ratified, the strike was over and theemployees would be reporting for work the followingday; on thenext morning,Scarpino appeared at the facil-itywith the other employees and told Koenig that theywere there to return to work. Counsel for Respondent,in hisbrief,allegesthat this offer to returnwas not avalid offer to return. First, alleges counsel for Respond-ent, "in effect, Scarpinosaidthat unless all the strikerswere reinstated together,noneof them would return"(emphasisadded).Startingwith that unsupportedpremise, counselfor Respondent concluded that the offerto return was invalid because: (1) it included Giles,whose name had been withdrawn from the complaint,apparently, because he was fired by Respondent prior tothe commencement of the strike; (2) because the offer toreturn was an"all or nothing" offer, if only one strikerhad been replaced it was not a valid offer for anyone; (3)the offer included George Delp, a warehouseman priorto the strike,and allthe warehouse jobs were filled onJune 22 (three by returning strikers and two by replace-ments);(4) "[t]here is no evidence that is was made onbehalf of anyone other than Scarpino, Thompson andGreenwood," and (5)as Parnellwas not present withScarpino and the other strikers on June 22, this "prohib-its any finding that all strikers were present on June 22when they allegedly made application to return."All these arguments are rejected as frivolous; on June21 the UnioninformedRespondent's chiefnegotiatorthat the employees would be reporting for work the nextday and he agreed that it was the right thing to do. Thefollowing morning Scarpino and the other employees ap-peared at the facility. Obviously, he could not rememberprecisely each and every individual who was with him;one or two (including Parnell) were not there. However,Scarpino's credible testimony establishes that he made anunconditionaloffer to return to work on behalf of thestriking employeesand Ireject Respondent's unsupport- CROWN BEER DISTRIBUTORSed contentionthat thiswas an"allor nothing" offer toreturn.I therefore find thatScarpino made an uncondi-tionalofferto returntowork, on behalf of thestrikingemployees,to Koenigon June 22.Did Respondent violate Section 8(a)(1) and(3), of theAct byfailing to reinstatethe 22discriminatees named inthe complaint? Employeesengaged in an economic strikeare entitled to reinstatement upon making an uncondi-tionaloffer to return to work. However, their employermay refuse to reinstate themif ithas a "legitimate andsubstantial businessjustification" for doing so.NLRB v.Fleetwood Trailer Co.,389 U.S. 375, 379 (1967). The per-manent replacementof economicstrikers in order to con-tinue business operations is a legitimate businessjustifica-tion for refusing to reinstate economic strikers followingan unconditionalofferto returnNLRB v. MacKay Radio& Telegraph Co.,304 U.S. 333 (1938). Howeverit is theRespondent's burden to establish that the replacementswere hiredon a permanent basisprior to thestrikers'offer to return.Zapex Corp.,235 NLRB 1236 (1978);As-sociatedGrocers,253 NLRB 31 (1980);Medallion Kitch-ens, 275 NLRB 58 (1985);NLRB v. Cutting, Inc.,701F.2d 659 (7th Cir.1983). Inorder forreplacement em-ployees to bedeterminedto bepermanent replacementsof the strikers, theremust be a mutual understanding andcommitmenton the part of both the employer and theemployeesof thepermanent nature oftheir employment.Hansen Bros. Enterprises,279NLRB 741 (1986); andNLRB v. Murray Products,584 F.2d 934 (9th Cir. 1978).Koenig,Longstreet,Etting,and Rapisardi each testi-fied that they told each of the replacements they hiredthat they were being hiredas permanent replacements ofthe strikers;Koenig also testifiedthat, during thestrike,he metwithreplacement employees to assurethem thatthey werepermanentemployees and they would not belet gowhen the strikersreturned.The four replacementemployees called as witnessesfor General Counsel eachtestified that Longstreetand Ettingnever told them thattheyhad a permanent position;" however a careful ex-aminationof their testimonyestablishesthat both sidesconsidered the positionsto bepermanent.In this regard,Longstreet told Henry what the salary was for his first 6months of employment and that subsequentto that, hewould no longer be a casualemployee; Etting told Laz-zarothat afterhis initial6 months of employment hewould receivea small wage increase,and after thesecond 6-month periodhe would becomea regular em-ployeeand union member.Although Icredit the em-ployees over Longstreetand Etting and find that themagicword "permanent"was not used,bothsides un-derstoodit tobe such. Lukowitzand Brandt were like-wise told of the casual status of employmentfor the first6 months andof the extra benefitslater on. In addition,at the time oftheir interviews,both had been employedat their presentemployer for anextendedperiod (6 yearsand 4 years)where theywere earning substantially morethan Respondent was offering them,and assumed thattheywere beingoffered,permanent positions.Longstreeti i I credit the employees'testimony over the statements contained inthe affidavits which were taken almost 9 months after the incidents and,apparently,at inconvenient times for the employees549was aware of this and both he and the applicants couldhave assumed that Lukowitz and Brandt would not haveleft these jobs for temporary positions.I therefore findthat Respondent has satisfied its burden that the replace-ments it hired during the strike were hired on a perma-nent basis.It should be noted,however,that although Ihave made this finding,Iam not totally comfortablewith it. That the Respondent hired in excess of 20 more"permanent employees"than it usually employs, whileemploying only 3 summer employees,whereas in thepast it has employed 20 summer employees,leads to thesuspicion that it is calling what would otherwise besummer employees permanent employees.Additionallysuspicious is that almost 30 of these "permanent replace-ments" left Respondent's employ(two-thirds quit)withina few months.However,suspicion is not enough to over-come the record testimony of Koenig,Longstreet,Etting,Lukowitz,Brandt,Henry,and Lazzaro and Itherefore find that Respondent employed the strike re-placements as permanent employees.12That does not end the inquiry, however.The GeneralCounsel alleges that Respondent violated Section 8(a)(1)and (3)of the Act by offering to reinstate the strikersonly as casual employees,i.e.,to start at the bottomagain.Section 2(3) of the Act defines an employee as in-cluding "any individual whose work has ceased as a con-sequence of, or in connection with,any current labor dis-pute...and who has not obtained any other regular orsubstantially equivalent employment...."InLaidlawCorp.,171NLRB 1366, 1368(1968), the Board addressesthis issue:But its offer of employment as a new employee oras anemployee with less than rights accorded byfull reinstatement (such as denial of seniority) waswholly unrelated to any of its economic needs,could only penalize Massey for engaging in concert-ed activity, was inherently destructive of employeeinterest ... .InMark Control Corp.,244 NLRB 931, 935 (1979), theBoard stated:The offerof a substantially equivalentjob madeto a returning economicstriker not only has refer-enceto thenature ofthe job offered,but "must alsopermit the employees to earn the same wages andbenefitsas before and toreceivecredit for accumulat-ed seniority.[Emphasis supplied.]"See alsoHarrison Ready Mix Concrete,272 NLRB 331(1984), andBingham Willamette,282 NLRB 1192 (1987).There is similar language inGlade Springs,273 NLRB944, 950 (1944): "The lawis clear, to condition the rein-statement of economic strikers as new hires,with depri-vationof previously enjoyed benefits,isa straight dis-12 Becauseof my finding, discussed supra, that Respondent's offer ofreinstatement to the strikers as new employees was inadequate, I find itunnecessary to determine whether all, or some, of the strikers were per-manently replaced However, I would credit Scarpino and the other em-ployees over Koenig and find that on the morning of June 22 Koenigtold the strikers that some of them had been replaced. 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcriminationin retaliation for protected concerted activi-ty, and in violation of Section 8(a)(3) of the Act."The instantsituationis a perfect example of this. The22 employeesnamed as discriminateesin the complaint'remained on strike until making an unconditional offer toreturn on the morning of June 22. They" were offeredreinstatementonly as casual employees as if they hadnever previously been employed by Respondent, withthe resulting loss of many benefits they had previouslyenjoyed. On the other hand 17 strikers who crossed thepicket line to return to work beginning April 6 returnedwith full seniority and status; this includes 3 employeeswho returned to work on June 20, 2 days before thestrikers offered to return. Respondent offered no businessjustification for grantingfull reinstatementrights to em-ployees who returned on June 20 and none to those whoreturned June 22. Respondent'ssoledefense in thisregard appears to be that the Union bargained away theemployees' regular statusin negotiationsat the June 10negotiatingsessionwhen the parties agreed to changeparagraph 2.1 of the new agreement from March 31 toprovide for it to be 10 days after the execution of theagreement.I agree with General Counsel's characteriza-tionof this argument in his brief as preposterous.Markowitz' testimony regarding this change was veryreasonable (Heston never testified about it): it was thenJune 10; providing that Respondent would provide thelistof March 31 did not make sense since that date hadpassed 2 months earlier. Since the parties did not knowwhen the agreement would be reached and ratified, thebest means of doing it was to provide that it would beprovided to the Union 10 days after the execution of theagreement. That way any retirements or voluntary quitsduring the strike could be accounted for. It certainly didnot constitute a waiver by the Union of the strikers' reg-ular employment status. I therefore find that by offeringonly casualreinstatementto the strikers,14 Respondentviolated Section 8(a)(1) and (3) of the Act.A more serious defense is that these matters should bedeferred to the arbitrationstatusunderCollyer InsulatedWire,192NLRB 837 (1971), andUnited TechnologiesCorp.,268 NLRB 557 (1984). As required by these cases,Respondent has demonstrateditswillingnessto arbitratethe three pending (albeit held in abeyance) grievancesand the grievance procedure provided in the contract isbroad enough to clearly encompass this (or practicallyany) dispute between Respondent and the Union or Re-spondent and the employees. I would initially agree withis GeneralCounsel'sbrief refersto 17 employeesbeingoffered inad-equate reinstatement,rather than the 22 named in thecomplaint. These17 were Scarpino and Miller,as well as 15 other strikers to whom lettersoffering reinstatementwere receivedin evidence I must assume that all22 were offered thesame form of reinstatement If this is not the case,Respondent can litigate this aspart of the backpay proceeding.i4 In itsbrief, counsel forRespondent argues that"there is no evidencethat the strikers knew thatthe job offerswere at casual status" becausethe letter offering reinstatementdid not specify thecasual status of thejobsHowever,Scarpino and Miller were reinstated in casual status andMiller left forthat reason; it is not reasonable to assume that the otherstriking employees were awareof thisAdditionally, in evidence are ninelettersfrom formerstriking employees to Respondent, explaining thatthey wouldnot acceptthe jobsbeingoffered tothem becausethey wouldbe in the casual status.Finally,Koenig toldScarpino and theother re-turning strikers on June22 that they would be recalledas casuals.Respondent's argument that the instant matter is a typi-cal case that the Board would defer to underCollyerandUnited Technologies,supra;General DynamicsCorp.,271NLRB 187 (1984);Denver HiltonHotel,272NLRB 488(1984).However,there is one infirmity to Respondent'sargument:the three pending grievances involve onlyScarpino and Miller;the Union's letter to Respondentdated July 9 refers to the grievances as "On behalf ofJoseph Scarpino and David Miller."Yet, there are 20other named employees in the complaint who sufferedthe same discrimination as Miller and Scarpino.The con-tract specifies time limits for filing grievances: 7 daysafter the occurrence for the first step,and 14 days afterthe first step has been concluded.Those time limitationshave long passed for these 20 employees.At footnote 22inUnited Technologies,supra, the Board stated:"The Re-spondent must, of course,waive any timeliness provi-sions of the grievance arbitration clauses of the collec-tive-bargaining agreement so that the Union's grievancemay be processed...."Respondent has never indicat-ed that it would waive the time limitations set forth inthe contract;ClinchfieldCoalCo.,275NLRB 1384(1985).To defer toarbitration herein would be properfor Scarpino and Miller,but would leave the others inthe cold.For this reason I reject Respondent's argumentthat the matter be deferred.CONCLUSIONS OF LAW1.The Respondentisanemployer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent violated Section8(a)(1) and(3) of theAct by failing and refusing to reinstate the followingnamedemployees to their formerpositionsof employ-ment,i.e., as regularemployees with full seniority:Frederick BakerRichard BertoncinKenneth DamurjianGeorge DelpMark FuriatoKirk GardnerWilliam GreenwoodFredric T. HandMark KlotzScott LairdThomas McNamaraDavid MillerPeter NovakJames ParnellJoseph ScarpinoJoseph Scarpino, Jr.Joel ScholtzMichael SoftcheckScott ThomsonRobert WademanJames WhiteJames YukkaTHE REMEDYThe Respondent is ordered to cease and desist fromcommitting the unfair labor practices found herein. Morespecifically,Respondent shall offer reinstatement to the22 above-named employees as regular employees, creditthem with seniority for prior service by restoring themto the place on the seniority list where they would havebeen but for Respondent's unlawful conductagainstthem, and make them whole for any loss of benefitscaused by such unlawful conduct, offering them rein-statementincasual,rather than regular, employment CROWNBEER DISTRIBUTORSstatus. In addition,as Scarpino accepted employmentwith Respondent,initially, in casual status, and has main-tained his employment with Respondent(presumably asan extra and subsequently as a regular employee), andMiller accepted employment with Respondent for a brieftime as a casual employee, they will additionally be com-551pensated by Respondent by being reimbursed for anyloss of earnings of benefits they suffered by being em-ployed as casual, rather than regular employees duringthis period.[Recommended Order omitted from publication.]